DETAILED ACTION
	This is in response to communication received on 3/24/21.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 1/9/20 and 7/24/20.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/21 has been entered.
 
Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Gin et al. US Patent Number 5,849,215 hereinafter GIN in view of Iverson et al. US Patent Number 7,625,497 hereinafter IVERSON on claims 1-3, 5, 7, 9, 15 and 16 are maintained. The rejection has been amended to meet the amended claims below. Further, Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Gin et al. US Patent Number 5,849,215 hereinafter GIN in view of Iverson et al. US Patent Number 7,625,497 hereinafter IVERSON.
As for claim 1, GIN teaches "A method for synthesizing composites with architectural control on the nanometer scale is described" (abstract, lines 1-2), "The polymerized material will typically contain a regular, hexagonal array of channels, each of the channels having a diameter of about 2 to about 10 nanometers" (column 9, lines 62-65) and "These composites can be formed into a variety of structures including fibers and films" (column 2, lines 14-15), i.e. a method of aligning nanopores… in a polymeric film.
GIN further teaches “In another aspect, the present invention provides methods for the formation of nanocomposites comprising a matrix component of polymerized inverse hexagonal-forming Iyotropic liquid-crystalline monomers and having hexagonally- packed tubular channels. The method comprises: (a) combining a quantity of polymerizable inverse hexagonal-forming monomers, an aqueous or polar organic solvent, and channel filler precursor materials to form a pre-polymer mixture in which the polymerizable monomers adopt an inverse hexagonal phase around the aqueous or polar organic solution; and (b) polymerizing the pre-polymer mixture to form the nanocomposite matrix component having hexagonally-packed tubular channels… (c) reacting the channel filler precursor materials to provide channel fillers” (column 2, lines 16-30), and “the present invention provides a solid matrix as described above, in which the channel filler precursor materials have been removed from the polymerized matrix. The resulting matrix of polymerized inverse hexagonal phase-forming lyotropic liquid crystalline monoimers contains an ordered array of hexgonally packed tubular channels” (column 10, lines 30-36), i.e. nanopores having accessible pore surfaces wherein the matrix has no filler precursor.
GIN further teaches "the nanocomposite can be easily fabricated into highly aligned free-standing thin films and fibers. Thin films several square centimeters in area with the aqueous channels almost uniformly aligned perpendicular to the film surfaces were produced by heating the monomer mixture into a fluid, isotropic state between glass slides, pressing the fluid into a film, and allowing the mixture to slowly cool between the plates before photopolymerization" (column 19, lines 49-57), wherein the Examiner notes that the monomer mixture must inherently be placed between the glass slides in order to be pressed i.e. depositing a solution of at least one monomer in a solvent onto a surface of a first substrate to form a mesophase comprised of nanopores ... applying a second substrate onto a surface of the mesophase, such that the mesophase in contact with both the first and second substrate ... polymerizing the mesophase to form a polymeric film containing vertically aligned nanopores having accessible pores surfaces… to produce a polymeric film containing vertically aligned nanopore having accessible pore surfaces. 
GIN is silent on wherein the nanopores at least partially align in response to the second substrate. However, it is the position of the Examiner that it is inherent that the nanopores are vertically aligned in response to the second substrate within GIN. Firstly, how the second substrate causes at least partial alignment nor what kind of partial alignment the second substrate causes to take place is not limited by the claim. Nor is the degree to which the alignment is caused by the second substrate limited. Therefore, any alignment of any degree caused even accidentally by the glass slides, one of which is analogous to the second substrate, would fall within the scope of the claim.
Further, as the glass slides, i.e. the first and second substrate, are pressing the fluid into a film they are applying pressure onto the fluid and causing the inverse hexagonal phase, i.e. mesophase, to realign to form a thinner aligned film. Therefore, it is the position of the Examiner that the second nanopores therein, to vertically align into a horizontal film-like structure with perpendicular to the film surfaces in response to the force applied by the second substrate. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
Examiner also notes that GIN is silent on removing at least one of the first substrate and the second substrate from the polymeric film to produce a polymeric film containing vertically aligned nanopores having accessible pore surfaces. However, Examiner notes that the films formed by GIN are described as free-standing which means unsupported. It would be necessary, and is clearly implied by GIN, to remove the first and second substrate to form the free-standing film in its process. Therefore it is the position of the Examiner that GIN inherently teaches removing at least one of the first substrate and the second substrate from the polymeric film to produce a polymeric film containing vertically aligned nanopores having accessible pore surfaces. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
GIN is silent on the second substrate comprising a polymeric material. As referenced above, GIN teaches "the nanocomposite can be easily fabricated into highly aligned free-standing thin films and fibers. Thin films several square centimeters in area with the aqueous channels almost uniformly aligned perpendicular to the film surfaces were produced by heating the monomer mixture into a fluid, isotropic state between glass slides, pressing the fluid into a film, and allowing the mixture to slowly cool between the plates before photopolymerization" (column 19, lines 49-57; emphasis added for clarity), i.e. wherein the second substrate is made of glass.

IVERSON teaches "The invention provides materials and methods for making anisotropic solids which may be in the form of films, layers, shaped elements, and other shaped articles" (abstract, lines 1-3) and "This invention relates to methods for controlling the self-organization of organic compounds, particularly into a lyotropic (solvent- and concentration-dependent) liquid-crystalline phase" (column 1, lines 26-30).
IVERSON further teaches "An isotropically oriented solids can be formed on substrates including transparent, semi-transparent, non-transparent materials and/or reflective materials. Substrates may include any combination of transparent, semitransparent, non-transparent materials and/or reflective portions. Suitable substrates include, among others, glass, mica, plastic or metal or polymer substrates" (column 14, lines 18-24).
It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. In this case, the glass of the second substrate of GIN being replaced with the polymer/polymeric substrate of IVERSON to obtain the predictable result of a substrate on which lyotropic liquid-crystalline monomers can be aligned/oriented.
As for claim 2, GIN teaches "sodium 3,4,5-tris(11 'acryloyloxyundecyloxy) benzoate as a second example of a polymerizable inverse hexagonal phase-forming liquid-crystalline monomer" (column 2, line 66 - column 3, line 2), i.e. wherein the monomer is sodium 3,4,5-tris(11'-acryloyloxyundecyloxy)benzoate (Na-GA3C 11).
As for claim 3, GIN teaches "In order to facilitate the polymerization processes which form the matrix and, in some embodiments, the channel filler, a radical initiator will optionally be present in the pre-polymer mixture. Suitable radical initiators or those which will form radical species upon exposure to light..." (column 9, lines 16-20), i.e. wherein the solvent further comprises a photoinitiator.
As for claim 5, GIN teaches "Methods which are useful for initiating the monomer polymerization include both applying light (e.g., ultraviolet light) and heat. Preferably, the polymerization is performed with ultraviolet light of a suitable wavelength either in bulk or in thin films" (column 9, lines 54-60), i.e. the monomer is polymerized by exposing the mesophase to UV light.
As for claim 7, GIN teaches "the nanocomposite can be easily fabricated into highly aligned free-standing thin films and fibers. Thin films several square centimeters in area with the aqueous channels almost uniformly aligned perpendicular to the film surfaces were produced by heating the monomer mixture into a fluid, isotropic state between glass slides, pressing the fluid into a film, and allowing the mixture to slowly cool between the plates before photopolymerization" (column 19, lines 49-57; emphasis added for clarity), i.e. wherein the first substrate is a ... glass substrate.
As for claim 9, GIN teaches "the nanocomposite can be easily fabricated into highly aligned free-standing thin films and fibers. Thin films several square centimeters in area with the aqueous channels almost uniformly aligned perpendicular to the film surfaces were produced by heating the monomer mixture into a fluid, isotropic state between glass slides, pressing the fluid into a film, and allowing the mixture to slowly cool between the plates before photopolymerization" (column 19, lines 49-57; emphasis added for clarity), i.e. wherein the second substrate is glass.
GIN is silent on wherein the second substrate is a polydimethylsiloxane (PDMS). 
IVERSON further teaches "Anisotropically oriented solids can be formed on substrates including transparent, semi-transparent, non-transparent materials and/or reflective materials. Substrates may include any combination of transparent, semitransparent, non-transparent materials and/or reflective portions. Suitable substrates include, among others, glass, mica, plastic or metal or polymer substrates" (column 14, lines 18-24).
IVERSON teaches that "The template used may provide for formation of surface features on an anisotropic solid or may provide for formation of a three-dimensionally shaped solid" (column 14, line 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the second substrate is a polydimethylsiloxane (PDMS) in the process of GIN because IVERSON teaches that such a substrate can help form a texture on anisotropic solids and further an elastomeric polymer template ensures good contact with the substrate upon which the solid is to be formed.
As for claim 15, GIN teaches "The matrix comprises polymerized inverse hexagonal phase-forming lyotropic liquid-crystalline monomers and defines a hexagonally-packed array of tubular channels" (column 2, lines 1-3), i.e. wherein the polymeric film has a pore arrangement which is hexagonal.
As for claim 16, GIN teaches "the nanocomposite can be easily fabricated into highly aligned free-standing thin films and fibers. Thin films several square centimeters in area with the aqueous channels almost uniformly aligned perpendicular to the film surfaces were produced by heating the monomer mixture into a fluid, isotropic state between glass slides, pressing the fluid into a film, and allowing the mixture to slowly cool between the plates before photopolymerization" (column 19, lines 49-57; emphasis added for clarity), i.e. wherein the nanopores are vertically aligned.
As for claim 28, GIN teaches "A method for synthesizing composites with architectural control on the nanometer scale is described" (abstract, lines 1-2), "The polymerized material will typically contain a regular, hexagonal array of channels, each of the channels having a diameter of about 2 to about 10 nanometers" (column 9, lines 62-65) and "These composites can be formed into a variety of a method of aligning nanopores… in a polymeric film.
GIN further teaches “In another aspect, the present invention provides methods for the formation of nanocomposites comprising a matrix component of polymerized inverse hexagonal-forming Iyotropic liquid-crystalline monomers and having hexagonally- packed tubular channels. The method comprises: (a) combining a quantity of polymerizable inverse hexagonal-forming monomers, an aqueous or polar organic solvent, and channel filler precursor materials to form a pre-polymer mixture in which the polymerizable monomers adopt an inverse hexagonal phase around the aqueous or polar organic solution; and (b) polymerizing the pre-polymer mixture to form the nanocomposite matrix component having hexagonally-packed tubular channels… (c) reacting the channel filler precursor materials to provide channel fillers” (column 2, lines 16-30), and “the present invention provides a solid matrix as described above, in which the channel filler precursor materials have been removed from the polymerized matrix. The resulting matrix of polymerized inverse hexagonal phase-forming lyotropic liquid crystalline monomers contains an ordered array of hexigonally packed tubular channels” (column 10, lines 30-36), i.e. nanopores having accessible pore surfaces wherein the matrix has no filler precursor as it was removed from the matrix. As such, it is the position of the Examiner that it would have been obvious to one of ordinary skill in the art before the time of invention to simply remove the precursor material from the matrix-forming solution prior to formation of the matrix. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV. In this case removing an unused precursor prior to the formation of the matrix results in the same empty matrix as removing an unused precursor after the formation of the matrix.
GIN further teaches "the nanocomposite can be easily fabricated into highly aligned free-standing thin films and fibers. Thin films several square centimeters in area with the aqueous channels almost uniformly aligned perpendicular to the film surfaces were produced by heating the monomer mixture into a fluid, isotropic state between glass slides, pressing the fluid into a film, and allowing the mixture to slowly cool between the plates before photopolymerization" (column 19, lines 49-57), wherein the Examiner notes that the monomer mixture must inherently be placed between the glass slides in order to be pressed i.e. depositing a solution of at least one monomer in a solvent onto a surface of a first substrate to form a mesophase comprised of nanopores ... applying a second substrate onto a surface of the mesophase, such that the mesophase in contact with both the first and second substrate ... polymerizing the mesophase to form a polymeric film containing vertically aligned nanopores having accessible pores surfaces… to produce a polymeric film containing vertically aligned nanopore having accessible pore surfaces. 
GIN is silent on wherein the nanopores at least partially align in response to the second substrate. However, it is the position of the Examiner that it is inherent that the nanopores are vertically aligned in response to the second substrate within GIN. Firstly, how the second substrate causes at least partial alignment nor what kind of partial alignment the second substrate causes to take place is not limited by the claim. Nor is the degree to which the alignment is caused by the second substrate limited. Therefore, any alignment of any degree caused even accidentally by the glass slides, one of which is analogous to the second substrate, would fall within the scope of the claim.
Further, as the glass slides, i.e. the first and second substrate, are pressing the fluid into a film they are applying pressure onto the fluid and causing the inverse hexagonal phase, i.e. mesophase, to realign to form a thinner aligned film. Therefore, it is the position of the Examiner that the second substrate is necessarily causing the fluid, and thereby the nanopores therein, to vertically align into a horizontal film-like structure with perpendicular to the film surfaces in response to the force applied by the second substrate. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
Examiner also notes that GIN is silent on removing at least one of the first substrate and the second substrate from the polymeric film to produce a polymeric film containing vertically aligned nanopores having accessible pore surfaces. However, Examiner notes that the films formed by GIN are described as free-standing which means unsupported. It would be necessary, and is clearly implied by GIN, to remove the first and second substrate to form the free-standing film in its process. Therefore it is the position of the Examiner that GIN inherently teaches removing at least one of the first substrate and the second substrate from the polymeric film to produce a polymeric film containing vertically aligned nanopores having accessible pore surfaces. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
GIN is silent on the second substrate comprising a polymeric material. As referenced above, GIN teaches "the nanocomposite can be easily fabricated into highly aligned free-standing thin films and fibers. Thin films several square centimeters in area with the aqueous channels almost uniformly aligned perpendicular to the film surfaces were produced by heating the monomer mixture into a fluid, isotropic state between glass slides, pressing the fluid into a film, and allowing the mixture to slowly cool between the plates before photopolymerization" (column 19, lines 49-57; emphasis added for clarity), i.e. wherein the second substrate is made of glass.
GIN also teaches "A polymerizable lyotropic liquid-crystalline monomer is used to form an inverse hexagonal phase in the presence of a second polymer precursor solution" (abstract, lines 2-5).
IVERSON teaches "The invention provides materials and methods for making anisotropic solids which may be in the form of films, layers, shaped elements, and other shaped articles" (abstract, lines 1-3) and "This invention relates to methods for controlling the self-organization of organic compounds, particularly into a lyotropic (solvent- and concentration-dependent) liquid-crystalline phase" (column 1, lines 26-30).
IVERSON further teaches "An isotropically oriented solids can be formed on substrates including transparent, semi-transparent, non-transparent materials and/or reflective materials. Substrates may include any combination of transparent, semitransparent, non-transparent materials and/or reflective portions. Suitable substrates include, among others, glass, mica, plastic or metal or polymer substrates" (column 14, lines 18-24).
prima facie case of obviousness to substitute one known element for another to obtain predictable results. In this case, the glass of the second substrate of GIN being replaced with the polymer/polymeric substrate of IVERSON to obtain the predictable result of a substrate on which lyotropic liquid-crystalline monomers can be aligned/oriented.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Gin et al. US Patent Number 5,849,215 hereinafter GIN, Iverson et al. US Patent Number 7,625,497 hereinafter IVERSON and Elimelech et al. US PGPub 2015/0047968 hereinafter ELIMELECH on claim 4 and 11 is maintained.  
The rejection is repeated below for convenience.
As for claim 4, GIN teaches "Examples of radical photoinitiators include 2- hydroxy-2-methylpropiophenone... " (column 9, lines 21-23).
GIN is silent on wherein the photoinitiator is 2,4,6-trimethylbenzoyldiphenylphosphine oxide.
ELIMELECH teaches "The present invention relates to the development and fabrication of thin-film polymer nanocomposites ... In certain embodiments, the mesophase may be a stable, single-phase material containing monomers that can be polymerized after nanotube alignment to form the nanocomposite polymer" (abstract).
ELIMELECH further teaches "The present invention relates to a nanocomposite that includes at least one nanomaterial, at least one amphiphilic compound, at least one monomer, and at least one initiator" (paragraph 5, lines 1-4) and "In another embodiment, the at least one monomer is sodium 3,4,5-tris (1 'acryloyloxyundecyloxy) benzoate" (paragraph 7, lines 10-12).
ELIMELECH further teaches "As used herein, the term "Darocur TPO" refers to 2,4,6-trimethylbenzoyl-diphenylphosphine oxide" (paragraph 34). ELIMELECH further teaches "The mesophase may also include one or more crosslinkers and/or initiators, depending on the mechanism and the amount of polymerization and crosslinking desired" (paragraph 47, lines 1-3) and "the photoinitiator Darocur TPO. In another embodiment, the initiator is (2-hydroxy-2- methylpropiophenone wherein the photoinitiator is 2,4,6-trimethylbenzoyldiphenylphosphine oxide is a known equivalent to the 2-hydroxy- 2-methylpropiophenone taught by GIN in the photopolymerization of the mesophase/aligning monomers like and including sodium 3,4,5-tris (1 '-acryloyloxyundecyloxy) benzoate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the photoinitiator is 2,4,6-trimethylbenzoyldiphenylphosphine oxide in the process of GIN because ELIMELECH teaches that such a photoinitiator was a known equivalent to one taught by GIN in the photopolymerization of aligned mesophase/ordered structures. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.
As for claim 11, GIN teaches "the nanocomposite can be easily fabricated into highly aligned free-standing thin films and fibers. Thin films several square centimeters in area with the aqueous channels almost uniformly aligned perpendicular to the film surfaces were produced by heating the monomer mixture into a fluid, isotropic state between glass slides, pressing the fluid into a film, and allowing the mixture to slowly cool between the plates before photopolymerization" (column 19, lines 49-57; emphasis added for clarity), wherein the fluid, isotropic state is analogous to a disordered state i.e. raising the temperature the mesophase is in a disordered state... cooling of the mesophase.
GIN is silent the cooling being controlled so it returns to an ordered state.
ELIMELICH teaches "raising the temperature of the mesophase such that the mesophase is in a disordered state ... controlling the rate of cooling of the mesophase as it returns to an ordered state, and polymerizing the mesophase to form a polymeric film" (paragraph 71, lines 6-13). Further see paragraph 7 4, 68 and 66 for further discussions of cooling effecting the return to an ordered state.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have controlling the rate of cooling of the mesophase as it returns to an ordered state in the cooling step 
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Gin et al. US Patent Number 5,849,215 hereinafter GIN in view of Iverson et al. US Patent Number 7,625,497 hereinafter IVERSON as applied to claims 1 and 3 above, and further in view of Gin et al. US PGPub 2006/0096922 hereinafter GIN II on claims 12 and 13 is maintained. The rejection is repeated below for convenience.
As for claim 12, GIN teaches "The polymerized material will typically contain a regular, hexagonal array of channels, each of the channels having a diameter of about 2 to about 10 nanometers" (column 9, lines 62-65).
GIN is silent on wherein the polymeric film has a pore diameter of about 1 nm.
GIN does teach "More particularly, chemistry can be conducted in the channels to provide the matrix with different reactive properties. For example, derivatization of the hydrophilic head groups with appropriate functionality can provide a matrix or membrane with specificity for the removal of undesired materials from water (e.g., as ultrafiltration and electrodialysis membranes)" (column 10, lines 38-44).
GIN II teaches "The invention provides composite nanofiltration membranes (FIG. 5) with lyotropic liquid crystal (LLC) polymer porous membranes (30) attached to a porous support (20)" (abstract, lines 1-3), and Examiner further points to the Figure 1. GIN II further teaches "As used herein, "nanoporous" signifies a pore size between about 0.5 and about 6 nm in diameter and a "nanofiltration membrane" has an effective pore size between about 0.5 and about 6 nm. "Ultraporous" signifies a pore size between about 2.5 and about 120 nm and an "ultrafiltration membrane" has an effective pore size between about 2.5 and about 120 nm" (Paragraph 20, lines 1-7).
GIN II also teaches "The pore size of the nanoporous LLC assemblies can be tuned via modification of the parent LC monomer. (Resel, R; Leising, G.; Markart, P.; Kreichbaum, M.; Smith, R.; Salts, "Macromol. Chem. Phys. 2000, 201 (11 ), 1128). It is believed that the pore size for Hn phases can be tuned within the range 0.5-2.0 nm. It is believed that the pore size for bicontinuous cubic phases can extend up to 5 nm. Pore size and pore architecture may also be tuned by changing temperature, pressure, and mixture composition, since LLC phase behavior is known to depend on all three parameters" (paragraph 27).
GIN II further teaches "The present invention creates nanostructured porous polymer membranes in which the arrangement, size, and chemical properties of the pores may be tailored on the molecular level by using polymerizable lyotropic (i.e., amphiphilic) liquid crystals (LCs) as building blocks. These materials can act as novel nanoporous membranes capable of selectively removing nanometer-size impurities, organic molecules, certain ions, and other contaminants from solutions based solely on molecular size" (paragraph 10, lines 1-9).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the pore size such that the desired removal of contaminants based on size is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
As for claim 13, GIN is silent on wherein the polymeric film has a thickness ranging from about 200 nm to 40 μm.
GIN does teach "More particularly, chemistry can be conducted in the channels to provide the matrix with different reactive properties. For example, derivatization of the hydrophilic head groups with appropriate functionality can provide a matrix or membrane with specificity for the removal of undesired materials from water (e.g., as ultrafiltration and electrodialysis membranes)" (column 10, lines 38-44).

It would have been within the skill of the ordinary artisan at the time of effective filing to design the thickness of the polymeric film such that the desired alignment of channels/pores is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive.
Applicant’s principal argument(s) is/are:
(a) Applicant argues that GIN teaches filling the pores of the film and thereby cannot teach having accessible pore surfaces.

In response, please consider the following remarks:



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717